Case: 2:20-cv-00023-WOB-CJS Doc #: 18 Filed: 04/27/20 Page: 1 of 26 - Page ID#: 134




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 NORTHERN DIVISION
                                     COVINGTON


 NICHOLAS SANDMANN, by and through
 his parents and natural guardians, TED             Civil Action No. 2:20-cv-00023-WOB-CJS
 SANDMANN and JULIE SANDMANN,

            Plaintiff,
                                                    Judge William O. Bertelsman
                                                    Magistrate Judge Candace Smith
 v.
                                                    DEFENDANT THE NEW YORK TIMES
                                                    COMPANY’S MOTION TO DISMISS
                                                    PLAINTIFF’S COMPLAINT (Doc. 1)

 THE NEW YORK TIMES COMPANY
 d/b/a THE NEW YORK TIMES

            Defendant.




        Defendant The New York Times Company d/b/a The New York Times (“NY Times”),

 by its undersigned counsel, respectfully moves this Court to dismiss the Complaint of Plaintiff

 Nicholas Sandmann, by and through his parents and natural guardians, Ted Sandmann and Julie

 Sandmann (“Sandmann”) (Doc. 1) for failure to state a claim upon which this Court may grant

 relief, pursuant to Fed. R. Civ. P. 12(b)(6). A memorandum in support of the NY Times’s

 Motion to Dismiss, and a proposed entry, are attached.

        The NY Times further requests that the Court set this Motion to Dismiss for oral

 argument pursuant to LR 7.1(f).




                                                1
Case: 2:20-cv-00023-WOB-CJS Doc #: 18 Filed: 04/27/20 Page: 2 of 26 - Page ID#: 135




                                               Respectfully submitted,

                                               s/ John C. Greiner___________
                                               John C. Greiner (Pro Hac Vice)
                                               GRAYDON HEAD & RITCHEY LLP
                                               312 Walnut St.
                                               Suite 1800
                                               Cincinnati, OH 45202
                                               Phone: (513) 629-2734
                                               Fax: (513) 333-4316
                                               jgreiner@graydon.com

                                               &

                                               J. Stephen Smith (KBA #86612)
                                               Darren W. Ford (KBA #95373)
                                               GRAYDON HEAD & RITCHEY LLP
                                               2400 Chamber Center Drive
                                               Suite 300
                                               Ft. Mitchell, KY 41017
                                               Phone: (859) 578-3070
                                               Fax: (859) 578-3071
                                               ssmith@graydon.com
                                               dford@graydon.com

                                               ATTORNEYS FOR DEFENDANT

 10226928.3




                                        2
Case: 2:20-cv-00023-WOB-CJS Doc #: 18 Filed: 04/27/20 Page: 3 of 26 - Page ID#: 136




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 NORTHERN DIVISION
                                     COVINGTON


 NICHOLAS SANDMANN, by and through
 his parents and natural guardians, TED            Civil Action No. 2:20-cv-00023-WOB-CJS
 SANDMANN and JULIE SANDMANN,

             Plaintiff,
                                                   Judge William O. Bertelsman
                                                   Magistrate Judge Candace Smith
 v.
                                                   DEFENDANT THE NEW YORK TIMES
                                                   COMPANY’S MEMORANDUM IN
                                                   SUPPORT OF MOTION TO DISMISS
                                                   PLAINTIFF’S COMPLAINT (Doc. 1)

 THE NEW YORK TIMES COMPANY
 d/b/a THE NEW YORK TIMES

             Defendant.




 I.       INTRODUCTION

          This lawsuit—like the seven other lawsuits Plaintiff Nicholas Sandmann (“Sandmann”)

 has filed—arises out of a viral internet video that captured Sandmann’s encounter with Native

 American elder Nathan Phillips (“Phillips”) on the steps of the Lincoln Memorial in Washington,

 D.C. In this action, Sandmann has sought $15,000,000 in compensatory damages, and

 $50,000,000 in punitive damages against Defendant The New York Times Company d/b/a The

 New York Times (“NY Times”) for one sentence in its reporting on the video, adding to the

 combined grand total of $1,250,000,000 in compensatory and punitive damages he has sought

 from the eight media defendants he has sued for defamation based on their reporting about the

 video.

                                               1
Case: 2:20-cv-00023-WOB-CJS Doc #: 18 Filed: 04/27/20 Page: 4 of 26 - Page ID#: 137




        Sandmann bases his claim in this case on a single statement made by Phillips to the

 Washington Post (“The Post”) and republished by the NY Times in a January 19, 2019 article

 about the viral video (“Article”). (Doc. 1-7 (Ex. G to Compl.).) Far from the focus of the Article,

 Phillips’s statement to The Post does not appear until the seventeenth paragraph, and is presented

 clearly as Phillips’s personal perspective on the events captured by the viral video. The NY

 Times Article did not purport to be a definitive report on what in fact occurred on the steps of the

 Lincoln Memorial, and indeed, the Article states that the viral video did not fully capture those

 events. The NY Times Article does not contain any endorsement of Phillips’s statement

 describing what he experienced. And when read in context, the statement is presented merely as

 information the NY Times obtained from another reliable news source, The Post, about a

 developing story.

        The NY Times moves to dismiss Sandmann’s Complaint on two grounds. First, when

 read within the context of the Article as a whole, Phillips’s statement to The Post is not

 defamatory as a matter of law and constitutes protected opinion. A reasonable reader would

 interpret the Article as a standard breaking news story, capturing—to the best of the paper’s

 ability—the facts as they are known at the moment in an evolving story. Nothing in the Article

 purports to endorse Phillips’s characterization of his encounter with Sandmann, or otherwise

 suggest that the Article is a definitive account of what occurred.

        Second, Sandmann’s Complaint against The NY Times comes more than a year after the

 NY Times published the January 19, 2019 Article, and more than a year after he filed his first

 complaint against The Post for its publication of the same statement. As Sandmann proved

 himself capable of filing suit against those he claims injured him through their reporting on the




                                                  2
Case: 2:20-cv-00023-WOB-CJS Doc #: 18 Filed: 04/27/20 Page: 5 of 26 - Page ID#: 138




 viral video more than a year ago, the Court should find Sandmann’s defamation claim time-

 barred under KRS 413.140(1)(d).

 II.      STATEMENT OF FACTS

          Most of Sandmann’s 260-paragraph Complaint against the NY Times (Doc. 1) repeats

 the same allegations found in his earlier-filed complaints against the WP Company LLC (E.D.

 Ky. Case No. 2:19-cv-00019-WOB-CJS, filed February 19, 2019) (the “Post Case”), Cable News

 Network, Inc. (“CNN”) (E.D. Ky. Case No. 2:19-cv-00031-WOB-CJS, filed March 12, 2019),

 and NBCUniversal Media, LLC (“NBCUniversal”) (ED. Ky. Case No. 2:19-cv-00056-WOB-

 CJS, filed May 1, 2019). As the Court is familiar with Sandmann’s allegations describing the

 events that transpired on the steps of the Lincoln Memorial, see Sandmann v. WP Company LLC,

 401 F. Supp. 3d 781 (E.D. Ky. 2019) (“Post Decision”), the NY Times will constrain its

 recitation of Sandmann’s allegations to those specific to the NY Times Article on which he bases

 his defamation claim in this case.1

          A.       The January 19 Article

          The NY Times published the Article on January 19, 2019, the day after the video

 depicting Sandmann standing face-to-face with Phillips went viral on the internet (“Viral

 Video”). (See Doc. 1 (Compl.), Page ID#: 15, 40; Doc. 1-7 (Ex. G to Compl.).) The images

 depicted in the Viral Video drew widespread commentary from public officials, religious leaders,

 and others, prompting extensive media coverage. (Doc. 1-7 (Ex. G to Compl.); Doc. 1 (Compl.),

 Page ID#: 32-33.)




          1
            For purposes of a motion under Fed. R. Civ. P. 12(b)(6), the allegations in the complaint must be taken as
 true. By reciting Sandmann’s allegations, or referring to those recited by the Court in its Post Decision, the NY
 Times neither admits, nor waives its right to challenge the alleged facts in a later pleading or other filing in this
 action.

                                                           3
Case: 2:20-cv-00023-WOB-CJS Doc #: 18 Filed: 04/27/20 Page: 6 of 26 - Page ID#: 139




        Like many other media outlets, the NY Times focused its coverage in the Article on the

 reaction engendered by the images depicted in the Viral Video. The Article opens with a

 description of the involved parties (“Catholic high school students” and Phillips); provides a

 general characterization of the event captured in the Viral Video; and notes that the incident was

 being investigated by the students’ school, and that the students could face disciplinary action.

 (Doc. 1-7 (Ex. G to Compl.), Page ID#: 85.)

        Next, the Article describes the images depicted in the Viral Video:

        In video footage that was shared widely on social media, one boy, wearing the red
        hat that has become a signature of President Trump, stood directly in front of the
        elder [Phillips], who stared impassively ahead while playing a ceremonial drum.

 (Id.) Following that description, the Article provides information about the students’ high school,

 and the school trip to the March for Life Rally that led the students to Washington. (Id. at Page

 ID#: 85-86.)

        The focus then turns to the reactions engendered by the Viral Video. The Article reports

 statements on the incident made by the Diocese of Covington, Covington Catholic High School,

 U.S. Representative Deb Haaland, and the Sisters of Mercy. (Id. at Page ID#: 86.) None of the

 statements reported in the Article mention Sandmann, or specifically refer to his face-to-face

 encounter with Phillips.

        Turning next to the incident itself, the Article reports on the statement made by the

 Indigenous Peoples Movement identifying Phillips as the Native American elder involved in the

 incident. (Id.) After stating that Phillips could not be reached for comment prior to publication,

 the Article republishes Phillips’s statement to The Post about the incident:

        “It was getting ugly, and I was thinking: ‘I’ve got to find myself an exit out of this
        situation and finish my song at the Lincoln Memorial,’” Mr. Phillips told The
        Post. “I started going that way, and that guy in the hat stood in my way and we
        were at an impasse. He just blocked my way and wouldn’t allow me to retreat.”

                                                  4
Case: 2:20-cv-00023-WOB-CJS Doc #: 18 Filed: 04/27/20 Page: 7 of 26 - Page ID#: 140




 (hereinafter “Phillips Statement” or “Phillips’s Statement”) (Id.) The Article then describes

 another video of Phillips recounting the incident, in which he states that he heard the students

 saying “Build that wall! Build that wall!” (Id. at Page ID#: 86-87.)

        From there the Article describes an interview with Darren Thompson of the Indigenous

 Peoples Movement (“IPM”), an organizer of the Indigenous Peoples March, which is the event

 Phillips was participating in on the day of the incident. (Id. at Page ID#: 87.) Thompson

 describes the purpose of the march as to “raise awareness about Native Americans and other

 indigenous groups around the world.” He is then quoted as saying that “[t]he exchange between

 the students and Mr. Phillips ‘clearly demonstrates the validity of our concerns’” and that

 “‘traditional knowledge is being ignored by those who should listen most closely.’” (Id.)

        Immediately following the interview with Thompson, the Article points out that the IPM

 itself had offered a different perspective of the event in a public statement, and that the videos

 did not provide a complete picture:

        But in its statement, the Indigenous Peoples Movement also said that there was
        more to the rally at steps of the Lincoln Memorial — and the encounter with
        the high school students — than was shown in the videos.

 (Id. at Page ID#: 87 (emphasis added).) The Article then quoted another Native American

 organizer’s view that Sandmann, far from being hostile, actually supported Phillips and the other

 Native American protesters.

        “What is not being shown on the video is that the same youth and a few others
        became emotional because of the power, resilience and love we inherently carry
        in our DNA[.]”

 (Id. (emphasis added).) The Article then closes with a statement from another participant in the

 march, and a reaction to the Viral Video by then-Kentucky Secretary of State Alison Lundergan

 Grimes. (Id.)

                                                  5
Case: 2:20-cv-00023-WOB-CJS Doc #: 18 Filed: 04/27/20 Page: 8 of 26 - Page ID#: 141




        B.      Sandmann’s Allegations

        Sandmann alleges that the Phillips Statement republished by the NY Times was false

 because he “did not block Phillips from retreating or escaping” the face-to-face encounter. (Id. at

 Page ID#: 42.) He further alleges that the statement conveyed a defamatory meaning because it

 imputed to Sandmann “conduct constituting an aggressive intent-to-intimidate assault and hate

 crime because . . . the [Article] is specific that Nicholas’ alleged aggression occurred ‘at the

 Indigenous Peoples March’ at the Lincoln Memorial.” (Id. (emphasis in original).) Sandmann

 further pleads that the NY Times’s republished the Phillips Statement “negligently and with

 actual malice” by failing to investigate Phillips’s background before publication. (Id. at Page

 ID#: 43-50.)

        Sandmann seeks $15,000,000 in compensatory damages from the NY Times as a result of

 its publication of the Article, and $50,000,000 in punitive damages. (Id. at Page ID#: 51.)

        C.      Prior Lawsuits

        Sandmann filed his first complaint against a news organization for reporting on the Viral

 Video and his encounter with Phillips on February 19, 2019 through his parents, Ted and Julie

 Sandmann. See Sandmann v. WP Company LLC, E.D. Ky. Case No. 2:19-cv-00019-WOB-CJS

 (Feb. 19, 2019). Over the next few months, Sandmann also brought suits, through his parents,

 against CNN on March 12, 2019, and NBCUniversal on May 1, 2019. See Sandmann v. Cable

 News Network, E.D. Ky. Case No. 2:19-cv-00031-WOB-CJS & Sandmann v. NBCUniversal

 Media, LLC, ED. Ky. Case No. 2:19-cv-00056-WOB-CJS.

        In each of the three cases, Sandmann filed voluminous complaints contending that

 virtually anything the defendants reported even remotely critical of him (or the group with whom

 he travelled) was actionable. This Court dismissed all but one of the claims, preserving only the



                                                 6
Case: 2:20-cv-00023-WOB-CJS Doc #: 18 Filed: 04/27/20 Page: 9 of 26 - Page ID#: 142




 allegation that the media defendants’ republication of the Phillips Statement constituted

 defamation and that he suffered damages as a result of that publication. Although this Court

 originally concluded that the Phillips Statement was not defamatory as a matter of law, on

 reconsideration, the Court concluded that in the context of those three accounts, Sandmann’s

 claims satisfied the “plausibility” standard. Accordingly, on that narrow basis, the Court allowed

 those claims to proceed to discovery. That ruling is not, of course, binding on a separate account

 that portrays the incident in a fundamentally distinct manner.

 III.   ARGUMENT

        Sandmann’s claim against the NY Times is based on a single statement in a single article

 published in the immediate wake of the online controversy sparked by the Viral Video. Although

 Sandmann may not like the statement Phillips made about his encounter with him, it was not

 defamatory as a matter of law, and the statement was presented as part of a balanced piece of

 breaking news reporting, that detailed both sides of a controversy. Moreover, Sandmann’s claim

 against the NY Times could have, and should have been brought before the expiration of the

 one-year statute of limitations for defamation claims, and as such, the Court should find that it is

 time-barred.


        A.      Standard of Review

        “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

 accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.

 662, 678 (2009). “A claim has facial plausibility when the plaintiff pleads factual content that

 allows the court to draw the reasonable inference that the defendant is liable for the misconduct

 alleged.” Smith v. Tipton Cty. Bd. of Educ., 916 F.3d 548, 552 (6th Cir. 2019) (internal

 quotations omitted). “[W]here the well-pleaded facts do not permit the court to infer more than

                                                    7
Case: 2:20-cv-00023-WOB-CJS Doc #: 18 Filed: 04/27/20 Page: 10 of 26 - Page ID#: 143




  the mere possibility of misconduct, the complaint has alleged—but it has not shown—that the

  pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (internal quotations omitted). And although

  the court must accept as true all of the allegations contained in a complaint, this rule is

  inapplicable to legal conclusions. Id. at 678. Moreover, “it is not . . . proper to assume that the

  [plaintiff] can prove facts that it has not alleged or that the defendants have violated . . . laws in

  ways that have not been alleged.” Assoc. Gen. Contractors of Cal, Inc. v. Cal. State Council of

  Carpenters, 459 U.S. 519, 526 (1983).

         Sandmann has incorporated the January 19 Article by attachment to his Complaint. (Doc.

  1-7 (Ex. G to Compl.).) As such, it forms part of the pleadings and may be considered in

  deciding a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6) without converting it to a

  motion for summary judgment. See Greenberg v. Life Ins. Co., 177 F.3d 507, 514 (6th Cir.

  1999). See also Hazime v. Fox TV Stations, Inc., No. 12-15072, 2013 U.S. Dist. LEXIS 116909,

  at **3-4 (E.D. Mich. Aug. 19, 2013) (holding that court could consider two television broadcasts

  for purposes of motion to dismiss defamation claim based on those broadcasts). And when a

  written instrument or other exhibit to a complaint contradicts allegations in a complaint, the

  exhibit trumps the allegations. See Williams v. CitiMortgage, Inc., 498 F. App’x 532, 536 (6th

  Cir. 2012) (“if a factual assertion in the pleadings is inconsistent with a document attached for

  support, the Court is to accept the facts as stated in the attached document” (internal quotations

  omitted)).

         B.      Elements of Defamation

         To state a claim for defamation under Kentucky law, a plaintiff must prove four

  elements: “(a) a false and defamatory statement concerning [the plaintiff]; (b) an unprivileged

  publication to a third party; (c) fault amounting to at least negligence on the part of the publisher;



                                                    8
Case: 2:20-cv-00023-WOB-CJS Doc #: 18 Filed: 04/27/20 Page: 11 of 26 - Page ID#: 144




  and (d) actionability of the statement irrespective of special harm or the existence of special

  harm caused by the publication.” Toler v. Süd-Chemie, Inc., 458 S.W.3d 276, 281-82 (Ky. 2015)

  (original formatting altered). “‘Defamatory language’ is broadly construed as language that

  ‘tends so to harm the reputation of another as to lower him in the estimation of the community or

  to deter third persons from associating or dealing with him.’” Ball v. E.W. Scripps Co., 801

  S.W.2d 684, 688 (Ky. 1990) (quoting Restatement (Second) of Torts, § 563) (internal quotations

  omitted). “All other defamatory statements are merely libelous . . . per quod, and special

  damages, i.e., actual injury to reputation, must be affirmatively proved if a comprehension of the

  defamatory nature of the written or spoken words requires extrinsic evidence of context or

  circumstances.” Stringer v. Wal-Mart Stores, Inc., 151 S.W.3d 781, 795 (Ky. 2004), overruled in

  part by, Toler, 458 S.W.3d at 287.

         In his Complaint, Sandmann alleges that the Article is defamatory per se, and makes no

  claim that he suffered any special damages as a result of the Article. (Doc. 1 (Compl.), Page ID#:

  43.)

         C.      Defamatory Meaning

                 1.      The Article Considered in its Entire Context is not Defamatory as a
                         Matter of Law.

         This Court must decide, as a matter of law, whether the Article is capable of a defamatory

  meaning. McCall v. Courier Journal and Louisville Times Company, 623 S.W. 2d 882 (Ky.

  1981). If the Court concludes it is not, then the Court must dismiss the action. In considering

  whether the Article is capable of a defamatory meaning, the NY Times urges the court to view

  the Article and the Complaint in light of the guidance provided by the U.S. Court of Appeals for

  the Sixth Circuit in Croce v. The New York Times Company, 930 F.3d 787 (6th Cir. 2019). In

  doing so, this Court should conclude that the Article is not actionable.

                                                   9
Case: 2:20-cv-00023-WOB-CJS Doc #: 18 Filed: 04/27/20 Page: 12 of 26 - Page ID#: 145




             The facts of the Croce case are instructive. Dr. Carlo Croce was a professor and the Chair

  of Human Cancer Genetics at The Ohio State University. Id. at 790. In a forty-five-year career as

  a cancer researcher, Dr. Croce published over 650 papers. Id. Dr. Croce brought a defamation

  suit in the United States District Court for the Southern District of Ohio. He claimed that he was

  defamed by a March 8, 2017 article published by the New York Times entitled “Years of Ethics

  Charges, but Star Cancer Researcher Gets a Pass.” Id. at 791. The article detailed various

  allegations against and criticisms of Dr. Croce—all casting him in an unfavorable light. Id.

             The article quoted several of Dr. Croce's critics and stated that numerous allegations and

  complaints had been lodged against Dr. Croce. Id. Further, the article raised concerns about

  various errors in Dr. Croce's papers, as well as concerns about OSU's ability to investigate

  effectively allegations against him. Id. at 794.

             Finding as a matter of law that the article as a whole was not defamatory, the District

  Court granted summary judgment in favor of the New York Times. The Sixth Circuit

  affirmed. The court’s analysis applies to the Times’ reporting here as surely as it did to the Croce

  article.

             In determining whether the statements at issue in the case were capable of a defamatory

  meaning the Sixth Circuit noted that the “court must review the totality of the circumstances and

  ... read[ ] the statement in the context of the entire publication to determine whether a reasonable

  reader would interpret it as defamatory.” Id. at 793 (internal quotations omitted) (applying Ohio

  law).

             The Sixth Circuit’s statement of the law is consistent with Kentucky law, as set forth in

  McCall where the Kentucky Supreme Court noted,

             It is an elementary principle of the law of libel that the defamatory matter
             complained of should be construed as a whole. The alleged defamatory words

                                                     10
Case: 2:20-cv-00023-WOB-CJS Doc #: 18 Filed: 04/27/20 Page: 13 of 26 - Page ID#: 146




         must be measured by their natural and probable effect on the mind of the average
         lay reader and not be subjected to the critical analysis of the legal mind. We must,
         therefore, analyze the article in its entirety and determine if its gist or sting is
         defamatory.

  623 S.W.2d at 884 (citations omitted).

         In applying this standard to the Croce article, the court concluded

         [p]ut simply, the article does not say that Dr. Croce is guilty of any of these
         allegations and charges of scientific misconduct, nor does the article suggest that
         these allegations are true. If the article suggested that these allegations were true,
         or if the article did not use language that qualified the statements made by others
         as allegations, then the Defendants potentially could be liable for reporting third-
         party statements. . . . . In its full and proper context, however, the article reports
         newsworthy allegations with appropriate qualifying language.

  Croce, 930 F.3d at 794-95. The court noted, “[i]n full context, a reasonable reader would

  interpret the article as a standard piece of investigative journalism.” Id. at 793.

         The Croce ruling is based on sound policy. To report fully on a controversy, reporters

  need to report on the observations of the participants in the dispute. That is the very nature of a

  controversy. When the report sets out these conflicting observations without endorsement, there

  can be no liability. If it were otherwise, publications would in all cases be subject to a flurry of

  lawsuits from all sides. The doctrine underpinning the Croce ruling ensures this is not the case.

         Applying this standard to the NY Times reporting on the Sandmann incident compels the

  same result. The Article is an account of the different reactions of various parties, including

  Nathan Phillips, a participant in the incident. As of the publication of the Article, Sandmann had

  not issued a statement. But in reporting on these reactions, the NY Times merely documented

  them and did not endorse them or adopt them in any way. Each statement reported in the article

  was expressly attributed to the maker of that statement, and thus clearly presented as an

  allegation, not an adopted fact.




                                                    11
Case: 2:20-cv-00023-WOB-CJS Doc #: 18 Filed: 04/27/20 Page: 14 of 26 - Page ID#: 147




         The Article provides a range of commentary about the incident: from the diocese and the

  high school, a member of the House of Representatives, the Sisters of Mercy, and the Kentucky

  Secretary of State. In reporting on those reactions, the NY Times did not employ any language to

  suggest that the comments were anything more than opinions and subjective perceptions of

  interested observers.

         In keeping with the article’s commitment not to adopt a particular point of view, the

  updated version expressly noted: “Interviews and additional video footage have offered a fuller

  picture of what happened in this encounter, including the context that the Native American man

  approached the students amid broader tensions outside the Lincoln Memorial.” (Doc. 1-8 (Ex. H

  to Compl.), at Page ID#: 91 (emphasis in original).) In the updated story published the next day,

  the NY Times quoted Sandmann at length, presenting his account of the events without

  contradiction. And despite the unavailability of a statement from Sandmann for the first day’s

  account, the Article endeavored to depict two sides to the story.

         To this point, a critical piece is the statement from the representative of the IPM, which

  said the video did not capture the full event and that in fact Sandmann (“the same youth”)

  became sympathetic to the movement’s message:

         But in its statement, the Indigenous Peoples Movement also said that there was
         more to the rally at steps of the Lincoln Memorial — and the encounter with
         the high school students — than was shown in the videos.“What is not being
         shown on the video is that the same youth and a few others became emotional
         because of the power, resilience and love we inherently carry in our DNA,”
         another organizer, Nathalie Farfan, said. “Our day on those steps ended with a
         round dance, while we chanted, ‘We are still here.’”

  (Doc. 1-7 (Ex. G to Compl.), at Page ID#: 87 (emphasis added).) Far from adopting as fact that

  Sandmann acted in a racist fashion throughout the incident, the quote demonstrates that

  Sandmann acted in a manner sympathetic to the IPM. This demonstrates the Article’s



                                                  12
Case: 2:20-cv-00023-WOB-CJS Doc #: 18 Filed: 04/27/20 Page: 15 of 26 - Page ID#: 148




  commitment to reporting on both sides of the controversy, much as the NY Times did in the

  Croce case.

         Including the quote from Nathan Phillips does not change the analysis. Phillips’s quote

  was presented as the perception of a key participant to the event. It was the very nature of an

  allegation, not an adopted fact. As the court noted in Croce, an allegation critical of the subject

  of an investigative piece, presented as an allegation, is not defamatory.

         The fact that the NY Times did not adopt Phillips’s allegation as fact is further supported

  by its description of the encounter between Sandmann and Phillips as depicted in the video

  footage. In that description, the NY Times noted “[i]n video footage that was shared widely on

  social media, one boy, wearing the red hat that has become a signature of President Trump, stood

  directly in front of the elder, who stared impassively ahead while playing a ceremonial drum.”

  (Doc. 1-7 (Ex. G to Compl.), at Page ID#: 85.) This passage offers another description of the

  event, by omitting any characterization of Phillips’s behavior as evincing an effort to elude a

  “block” or to “retreat,” and instead depicting him as “star[ing] impassively ahead while playing a

  ceremonial drum.” Readers may choose to adopt one or the other narrative, which is the case in

  every report of a controversy, but the NY Times did not choose a narrative for the reader. And

  according to the holding in Croce, that editorial decision precludes a finding that the Article was

  defamatory. On this basis, the Court should dismiss the Complaint with prejudice.

                 2.      The Phillips Statement is Not Capable of a Defamatory Meaning

         When considered in the full context of the Article, the Phillips Statement—Phillips’s

  description of the incident—“I started going that way, and that guy in the hat stood in my way

  and we were at an impasse. He just blocked my way and wouldn’t allow me to retreat”—is not

  capable of a defamatory meaning as a matter of law. Given the Article’s description of the



                                                   13
Case: 2:20-cv-00023-WOB-CJS Doc #: 18 Filed: 04/27/20 Page: 16 of 26 - Page ID#: 149




  interaction—that Phillips “stared impassively ahead while playing a ceremonial drum” while

  Sandmann stood directly in his path—a reasonable reader would conclude that Phillips was not

  describing some sort of aggressive action by Sandmann, but merely a circumstance where two

  people occupied a single space, such that each was “blocking” the other. That type of interaction

  occurs daily on crowded streets, sporting events, and anywhere that a crowd congregates.

         This is especially the case given that the NY Times Article included the observation that

  Sandmann acted sympathetically to the indigenous people present. The description of his

  conduct Nathan Phillips offered must be read in conjunction with this observation. To ascribe to

  the Phillips Statement some overarching accusation of assault, or “racist conduct” would require

  the court to ignore the full context of the Article, or to apply an interpretation that is

  unreasonable on its face. The Croce case and Kentucky case law make it clear the court may not

  do so. See Post Decision, 401 F. Supp.3d at 794; Digest Pub. Co. v. Perry Pub. Co., 284 S.W.2d

  832, 834 (Ky. 1955); Sweeney & Co. v. Brown, 60 S.W.2d 381 (Ky. 1933).

         In its Post Decision, this Court set forth the analysis that applies here: “There is nothing

  defamatory about being a party to a stubborn ‘impasse.’ . . . [T]o be libelous per se the

  defamatory words must be of such a nature that courts can presume as a matter of law that they

  do tend to degrade or disgrace [the plaintiff], or hold him up to public hatred, contempt or scorn.’

  The words in the article fall short of that mark.” Post Decision, 401 F. Supp. 3d at 794. (internal

  citations and quotations omitted). This standard poses a high bar for Sandmann. Mere criticism

  of Sandmann, especially when presented in a context that makes it clear the comments are

  merely criticism, is not actionable.

         As this Court noted in the Post Decision, “the [statement] cannot reasonably be read as

  charging Sandmann with physically intimidating Phillips or committing the criminal offense of



                                                  14
Case: 2:20-cv-00023-WOB-CJS Doc #: 18 Filed: 04/27/20 Page: 17 of 26 - Page ID#: 150




  assault.” Id. at 794. This is especially the case here, when considering the statement in

  context. The Article described the encounter as one where Phillips “stared impassively ahead”

  while face to face with Sandmann, who stood in Phillips’s path. When considered in that context,

  describing the incident as one where one party was “blocked” is not reasonably capable of a

  defamatory meaning.

         In an attempt to avoid this result, Sandmann arbitrarily assigns to the actual words a

  “meaning” that bears no relationship to the words or the Article’s context:

         5. Moreover, the Times’ reporting conveyed that, during the January 18 Incident,
         Nicholas committed conduct that could constitute, among other things, a hate crime,
         punishable by 18 U.S.C. § 245 (b), and an assault by aggressively interrupting song and
         prayer “at the Indigenous Peoples March,” at the Lincoln Memorial—a national park.

         6. The Times accused Nicholas of behavior constituting menacing racial intimidation of
         Phillips, a Native American political activist, while Phillips was purportedly engaged in
         peaceful song and prayer at the Lincoln Memorial. (Doc. 1 (Compl.), Page ID#: 2)

         But this effort to expediently rewrite the Article must fail as a matter of law. As this

  Court noted in the Post Decision: “[i]n determining whether a writing is libelous per se [under

  Kentucky law], courts must stay within the four corners of the written communication. The

  words must be given their ordinary, natural meaning as defined by the average lay person. The

  face of the writing must be stripped of all innuendoes and explanations.” Roche v. Home Depot

  U.S.A., 197 F. App’x 395, 398 (6th Cir. 2006) (emphasis added) (citations and internal quotation

  marks omitted); Gahafer v. Ford Motor Co., 328 F.3d 859, 863 (6th Cir. 2003). Post Decision,

  401 F. Supp. 3d at 794.

         Kentucky law also provides that “innuendo ... cannot enlarge or add to the sense or effect

  of the words charged to be libelous, or impute to them a meaning not warranted by the words

  themselves[.]” Dermody v. Presbyterian Church, 530 S.W.3d 467 (Ky. App. 2017), citing




                                                  15
Case: 2:20-cv-00023-WOB-CJS Doc #: 18 Filed: 04/27/20 Page: 18 of 26 - Page ID#: 151




  Cullen v. South East Coal Co., 685 S.W.2d 187, 190 (citation and internal quotation marks

  omitted).

          Given the Article’s context, Sandmann’s construction goes substantially beyond the four

  corners of the publication, leading to a legally unreasonable construction. The Article described

  Sandmann and Phillips as having “intersected on Friday in an unsettling encounter” and

  described Sandmann as a boy who “stood directly in front of the elder [Phillips], who stared

  impassively ahead while playing a ceremonial drum.” (Doc. 1-7 (Ex. G to Compl.), at Page ID#:

  85.).   Nothing in the Article reasonably suggests Sandmann committed “menacing racial

  intimidation” or criminal “assault,” much less a hate crime. As this Court also noted in the Post

  Decision, “[a]s the Restatement and Kentucky law make clear: if individuals, ‘by an

  unreasonable construction’ attach a derogatory meaning’ this ‘does not render the language

  defamatory.’” 401 F. Supp. 3d at 790 (quoting Restatement (Second) of Torts, § 559 cmt. c).

          When considered in the full context of the Article, Phillips’s Statement is not capable of a

  defamatory meaning. To attach such a meaning to Phillips’s Statement, as presented in the

  Article, would be unreasonable as a matter of law. For all of the foregoing reasons, Phillips’s

  Statement is not capable of a defamatory meaning and the Court should dismiss the Complaint

  with prejudice.

                    3.   The Alleged Defamatory Meaning is Non-Actionable Opinion

          The Complaint also should be dismissed because the NY Times did not adopt Phillips’s

  statement as an established fact, but reported it in a way that made clear it was Phillips’s opinion:

  he was describing his personal feelings and subjective impressions during the event. It is well-

  established that statements of opinion are protected by both the First Amendment and Kentucky

  law. Washington Post, 401 F. Supp. 3d at 791 (“Few principles of law are as well-established as



                                                   16
Case: 2:20-cv-00023-WOB-CJS Doc #: 18 Filed: 04/27/20 Page: 19 of 26 - Page ID#: 152




  the rule that statements of opinion are not actionable in libel actions.”); Yancey v. Hamilton, 786

  S.W.2d 854 (1989) (“‘Under the First Amendment there is no such thing as a false idea.

  However pernicious an opinion may seem, we depend for its correction not on the conscience of

  judges and juries but on the competition of other ideas.’” (quoting Gertz v. Welch, 418 U.S. 323

  (1974)). Accordingly, Kentucky courts recognize broad protection for opinion. See Loftus v.

  Nazari, 21 F. Supp. 3d 849, 854 (E.D. Ky. 2014) & Lassiter v. Lassiter, 456 F. Supp. 2d 876,

  882 (E.D. Ky. 2006).

         A statement is nonactionable as “pure opinion” when a statement of opinion does not

  imply undisclosed facts, either because the facts underlying the opinion are stated, or because the

  readers know the facts. Lassiter v. Lassiter, 456 F. Supp. 2d 876, 881–82 (E.D. Ky. 2006), aff’d,

  280 F. App’x 503 (6th Cir. 2008). In making this evaluation, the statement at issue must be

  assessed from the perspective of “a reasonable person reading the statement in the context of the

  whole article. . .” to determine whether it constitutes opinion. Id. at 882; see also Washington

  Post, 401 F. Supp. at [add] (emphasizing the contextual nature of the analysis).          In prior

  decisions regarding reporting by other news organizations, the Court has ultimately found that

  those articles presented the “blocking” comment in a context that raised factual issues. Here, the

  context and presentation of Phillips’s comments made clear they were his subjective opinions—

  opinions which were not shared by others who witnessed events.

         The Article’s lead paragraphs make clear that it intended to report on individuals with

  different perspectives and motivations: “They were Catholic high school students who came to

  Washington on a field trip to rally at the March for Life. He was a Native American elder who

  was there to raise awareness at the Indigenous Peoples March.” Doc. 1-7 (Ex. G to Compl.), at

  Page ID#: 85 (emphasis denoting hyperlink in original). The Article explained, neutrally, that


                                                  17
Case: 2:20-cv-00023-WOB-CJS Doc #: 18 Filed: 04/27/20 Page: 20 of 26 - Page ID#: 153




  the two “intersected on Friday in an unsettling encounter” when a boy “stood directly in front of

  the elder [Phillips], who stared impassively ahead while playing a ceremonial drum.” (Doc. 1-7

  (Ex. G to Compl.), at Page ID#: 85.). The Article then presented a range of comments and

  observations from a variety of sources about that encounter, which had become “the latest

  touchpoint for racial tensions in America.” Some formed their opinions based on news reports

  and the images captured in the Viral Video. Others were present at the event. Phillips, of

  course, was among the latter.

         The NY Times reported that Phillips felt that by standing directly in front of him without

  moving, Sandmann “blocked” his way. Phillips may have been mistaken in that belief. Others,

  as set out in the Article, saw Sandmann as passively encountering Phillips, while at least one of

  Phillips’s fellow protesters felt that Sandmann was sympathetic to the Native Americans’ cause.

  Far from leading readers to conclude that Phillips’s opinion necessarily implied wrongdoing by

  Sandmann—let alone “racist conduct”—the NY Times Article underscored that Phillips’s view

  was one interpretation of what happened. By including those differing viewpoints, the Times

  Article reinforced the essential subjectivity of Phillips's Statement.   The fact that different

  witnesses drew different conclusions based on the same events is emblematic of opinion.

         Finally, in reporting those different perspectives, the NY Times Article did “not imply the

  existence of any undisclosed facts.” Loftus, 21 F. Supp. 3d at 853. The Article accurately

  describes the events and hyperlinks to relevant materials, including the video footage of the

  event that sparked the controversy. Based on that information, “the reader was in as good a

  position as Phillips to judge whether the conclusion he reached – that he was “blocked” – was

  correct,” what Sandmann might have been thinking during the encounter, and whether Phillips

  could have maneuvered around Sandmann (as Sandmann now asserts). For all of the foregoing



                                                 18
Case: 2:20-cv-00023-WOB-CJS Doc #: 18 Filed: 04/27/20 Page: 21 of 26 - Page ID#: 154




  reasons, the Phillips Statement is non-actionable opinion and on this basis also the Complaint

  should be dismissed with prejudice.

         D.      Sandmann’s Claim Is Barred By the Statute of Limitations

         The Court should also dismiss the Complaint because Sandmann did not bring it within

  the one-year statute of limitations for defamation claims. KRS § 413.140(1)(d). The limitations

  period here expired on January 20, 2020. Sandmann filed this Complaint on March 2, 2020.

         Sandmann cannot escape this reality by relying on KRS § 413.170(1). That statute

  provides that where “a person entitled to bring” a defamation action is an infant “at the time the

  cause of action accrued,” the claim “may be brought within the same number of years after the

  removal of the disability or death of the person,” see KRS § 413.170(1). But the Kentucky Court

  of Appeals has held that this tolling provision does not apply to plaintiffs like Sandmann who are

  under no disability. See Tallman v. City of Elizabethtown, No. 2006-CA-00712, 2007 Ky. App.

  Unpub. Lexis 835 (Ky. Ct. App. Nov. 2, 2007) (unpublished). In his complaint in this case,

  Sandmann notes that he has already sued “The Washington Post, Cable News Network and

  NBCUniversal” for their coverage of this incident. (Doc. 1 (Compl.) Page ID#: 8.)

         In Tallman, plaintiffs, a decedent’s estate and minor children, filed federal and state law

  claims arising from a fatal police shooting against various government defendants. Id., at *2.

  The district court dismissed with prejudice the federal claims and dismissed without prejudice

  the state law claims. Id. The Sixth Circuit affirmed. Id., at *3. Later, and after the relevant

  limitations period had run, the estate filed a wrongful death action in state court, and the minors

  filed claims for loss of parental consortium. Id.




                                                      19
Case: 2:20-cv-00023-WOB-CJS Doc #: 18 Filed: 04/27/20 Page: 22 of 26 - Page ID#: 155




         The trial court granted summary judgment in the defendants’ favor. The court of appeals

  affirmed, concluding it need “only address the statute of limitations issue because it is dispositive

  to this appeal.” Id. The court found the minors’ claims time-barred:

         The Estate alternatively argues that the minor children’s claims for loss of
         parental consortium were not barred by the statute of limitations. The Estate
         contends that KRS 413.170(1) tolls the limitations period of a minor’s state law
         claim until the minor reaches majority. Here, however, the children’s claims were
         prosecuted on their behalf by their mother, as guardian and next friend. In light of
         the procedural history of this case, we are not persuaded that KRS 413.170(1)
         tolled the children’s claims, and the Estate offers no other authority to support its
         position. Consequently, we find this argument to be without merit.”

  Id. at *8-9. The Kentucky Supreme Court denied discretionary review. See Tallman v. City of

  Elizabethtown, No. 2007-SC-000907-D, 2008 Ky. LEXIS 620, at *1 (Sep. 10, 2008).

         KRS 446.080(1) requires that “[a]ll statutes of this state shall be liberally construed with a

  view to promote their objects and carry out the intent of the legislature.” KRS 413.170 protects

  parties with incapacities who cannot sue, so they can sue when the incapacity is removed. But

  the statute’s protections cease when the disability ceases. See Lowther v. Moss, 39 S.W.2d 501,

  503 (Ky. 1931) (where “the reason for complying with [Code] provisions . . . does not exist,

  because the purpose of the Legislature in enacting the Code rule . . . was complied with,” rule’s

  “requirements would also necessarily cease”); cf. Asher v. Hartlage, 336 S.W.2d 335 (Ky. 1960)

  (where grantor was found “mentally competent” the “reason for the rule” that a grantor’s “mental

  weakness” shifts the burden to the grantee “ceases to exist and it has no application”).

         The same policy considerations apply here. Sandmann has been aggressively litigating

  (and waging a public relations offensive on social media) since February 2019.               He has

  demonstrated no disability. But despite demonstrating the will and ability to bring his claims

  within the statute of limitations, Sandmann (along with his parents and legal counsel) made a

  strategic decision not to file suit against the NY Times until more than one year after the Article

                                                   20
Case: 2:20-cv-00023-WOB-CJS Doc #: 18 Filed: 04/27/20 Page: 23 of 26 - Page ID#: 156




  was published. The court in Tallman made it clear that minors could not aggressively litigate

  their case in federal court, but then rely on the tolling statute to bring an otherwise expired claim

  after an adverse result.

           In this case, the court should hold that Sandmann cannot aggressively litigate his claim

  on the one hand, but keep any number of other defendants in reserve to be named whenever

  whim or strategy dictates. The tolling statute is intended to protect minors who cannot litigate,

  not minors and their lawyer who pursue oppressive litigation strategies. Sandmann clearly

  suffers no incapacity here, and his claims are time barred.

           This court should decline to follow those federal courts that have impermissibly failed to

  apply Tallman to cases such as this one.2 The Sixth Circuit rule is clear: “‘a federal court is not

  free to reject the state rule merely because it has not received the sanction of the highest state

  court.’” Mroz v. Lee, 5 F.3d 1016, 1019 (6th Cir. 1993) (citation omitted); Church Joint Venture,

  L.P. v. Blasingame, 947 F.3d 925, 932 (6th Cir. 2020) (restating rule). This is true “even though

  [the federal court] thinks the rule is unsound in principle or that another is preferable,” Mroz, 5

  F.3d at 1019, because “[a]fter a state supreme court’s decisions, ‘intermediate state appellate court

  decisions constitute the next best indicia of what state law is,’” United States v. Burris, 912 F.3d

  386, 398 (6th Cir. 2019) (citation omitted). A federal court may only depart from an intermediate

  appellate court’s ruling where “it is convinced”—not by its own reasoning—but by “persuasive

  data that the highest court of the state would decide otherwise.”3 Mroz, 5 F.3d at 1019 (emphasis

  added). Because none of the courts that rejected Tallman applied these principles, they erred in

           2
            See Newton v. Dennison, No. 4:14-CV-15-JHM, 2014 U.S. Dist. LEXIS 104594, *6 (W.D. Ky. July 30,
  2014); Bradford v. Bracken Cty., 767 F. Supp. 2d 740, 752 (E.D. Ky. 2011); T.S. v. Doe, No. 5:10-CV-217-KSF,
  2010 U.S. Dist. LEXIS 107088, *12 (E.D. Ky. Oct. 6, 2010); see also Martin v. Celadon Trucking Servs., Inc., No.
  5:05-CV-00101-R, 2006 U.S. Dist. LEXIS 4923, *2 (W.D. Ky. Jan. 17, 2006).

           3
             This is true even whether or not a decision is published. Aarti Hosp., LLC v. Grove City, 350 F. App’x 1,
  8 (6th Cir. 2009).

                                                           21
Case: 2:20-cv-00023-WOB-CJS Doc #: 18 Filed: 04/27/20 Page: 24 of 26 - Page ID#: 157




  rejecting it. Bradford, 767 F. Supp. 2d at 753; Newton, 2014 U.S. Dist. LEXIS 104594, at *7; T.S.,

  2010 U.S. Dist. LEXIS 107088, at *11-12.

         Because no data demonstrates that the Kentucky Supreme Court would disagree with

  Tallman, Tallman controls. See Davis v. Marriott Int’l, Inc., No. 04-4156, 2005 U.S. App.

  LEXIS 21789, at *7 (6th Cir. Oct. 4, 2005) (finding court “obliged” to follow the “[o]ne Ohio

  intermediate appellate court has addressed this precise issue”); Matulin v. Lodi, 862 F.2d 609,

  616 (6th Cir. 1988) (same); see also West v. Am. Tel. & Tel. Co., 311 U.S. 223, 237 (1940)

  (reversing Sixth Circuit’s rejection of a single state intermediate appellate court ruling that it

  thought “unsound”).

         It is important to note that the Kentucky Supreme Court did not disagree with Tallman; it

  denied discretionary review of the case altogether. See Lukas v. McPeak, 730 F.3d 635, 638 (6th

  Cir. 2013) (holding intermediate appellate court precedent “particularly persuasive” where state

  supreme court “refused to review the decision.”). As this Court observed last year, the “binding

  effect of [a] state appellate decision on federal court making an Erie ‘guess’ is greater where

  state’s highest court has refused to review that decision.” Deane v. Quest Diagnostics Inc., No.

  1:18-cv-880, 2019 U.S. Dist. LEXIS 103908, at *3 (S.D. Ohio June 21, 2019) (Bertelsman, J.)

  (citation omitted).

         No countervailing Kentucky Supreme Court precedent requires this Court to reject

  Tallman. The 1939 Kentucky Supreme Court case, Newby’s Administrator v. Warren’s

  Administrator (“Newby’s”), 126 S.W.2d 436 (1939), in no way compels rejection of Tallman. See

  T.S., 2010 U.S. Dist. LEXIS 107088, at *11-12 (citing 227 K.Y. 338 (1939)). The Newby’s court

  considered the question whether the “right to proceed by a next friend” removed the protections of

  the tolling statute for a person of unsound mind. Newby’s, 126 S.W.2d at 438 (emphasis added).



                                                 22
Case: 2:20-cv-00023-WOB-CJS Doc #: 18 Filed: 04/27/20 Page: 25 of 26 - Page ID#: 158




  The Court found that it did not. But unlike the Newby’s court, the Tallman court did not deal with

  whether a minor’s right to proceed by a next friend interrupted the tolling statute. The Tallman

  court considered whether a minor who had actually proceeded by a next friend could still claim the

  protections of the statute. Tallman, 2007 Ky. App. Unpub. Lexis 835, at *8-9.4 The Tallman

  court answered that question “No.”

           There is no persuasive case law suggesting that the Kentucky Supreme Court would

  disagree with the Tallman ruling. Accordingly, Tallman dictates the resolution of this question of

  state law and this Court should dismiss Sandmann’s Complaint.


  IV.      CONCLUSION

           For the reasons set forth, the NY Times respectfully requests that the Court GRANT its

  Motion, and dismiss Sandmann’s Complaint with prejudice.




           4
             At any rate, Newby’s was construed under a prior statutory scheme that required strict construction of
  statutes of limitation, unlike today’s rule under KRS § 446.080(1). Plaza Bottle Shop, Inc. v. Al Torstrick Ins.
  Agency, Inc., 712 S.W.2d 349, 351 (Ky. Ct. App. 1986).

                                                           23
Case: 2:20-cv-00023-WOB-CJS Doc #: 18 Filed: 04/27/20 Page: 26 of 26 - Page ID#: 159




                                               Respectfully submitted,

                                               s/ John C. Greiner
                                               John C. Greiner (Pro Hac Vice)
                                               GRAYDON HEAD & RITCHEY LLP
                                               312 Walnut St.
                                               Suite 1800
                                               Cincinnati, OH 45202
                                               Phone: (513) 629-2734
                                               Fax: (513) 333-4316
                                               jgreiner@graydon.com

                                               &

                                               J. Stephen Smith (KBA #86612)
                                               Darren W. Ford (KBA #95373)
                                               GRAYDON HEAD & RITCHEY LLP
                                               2400 Chamber Center Drive
                                               Suite 300
                                               Ft. Mitchell, KY 41017
                                               Phone: (859) 578-3070
                                               Fax: (859) 578-3071
                                               ssmith@graydon.com
                                               dford@graydon.com

                                               ATTORNEYS FOR DEFENDANT

  10226928.5




                                        24
